Per curiam.
This case is before this court on exceptions to acceptance of a referees’ report. The defendant now moves in this court to remand the cause to the Superior Court within and for the County of Cumberland, it being the court below, for the purpose of there making a motion to amend his bill of exceptions by striking out the words: “The writ, declara*390tion, pleadings, the Referees’ Report, the report of the evidence, and the exhibits are hereby incorporated in and made a part of this Bill of Exceptions.” and substituting in place thereof the words: “The writ, declaration, pleadings, the Referees’ Report, the defendant’s objections to the allowance thereof, the report of the evidence, and the exhibits are hereby incorporated in and made a part of this Bill of Exceptions. To the overruling of the objections and to the allowance of the report of the referees the said Maurice A. Branz says that he is aggrieved and excepts, and prays that his exceptions may be allowed.” The effect of such amendment is to correct the bill of exceptions by making the objections to the referees’ report a part of the bill of exceptions, which the bill of exceptions now before us does not do. We are authorized to so remand to the court below. R. S. Chap. 91, Sec. 14. Moores v. Inhabitants of the Town of Springfield, 143 Me. 415; 62 A. (2nd) 210. This case is remanded to the Superior Court within and for the County of Cumberland, it being the court below, for correction, that the bill of exceptions may be there corrected by amendment in accordance with the prayers in said motion and reentry of the case either at this March term of the Law Court or at the May term of the Law Court next following.
Saul H. Sheriff, for plaintiff:
Charles A. Pomeroy, for defendant.

Case remanded to Superior Court for action in accordance with the foregoing opinion.

Sitting: Murchie, C. J., Thaxter, Fellows, Merrill, Nulty, Williamson, JJ.